Citation Nr: 1607189	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from August 28, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1985 to September 1995. 
This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in in St. Petersburg, Florida, which granted service connection for right lower extremity radiculopathy and assigned an initial rating of 10 percent, and denied an increased rating for service-connected degenerative disk disease.  The Veteran appealed this decision.   

This case was previously before the Board in January 2015, where the Board granted an increased rating for the service-connected back disability, as well as granting a higher initial rating for the service-connected right lower extremity radiculopathy.  The Board also found the TDIU issue on appeal was raised by the record during the appeal of the rating issues (see Rice v. Shinseki, 22 Vet. App. 
447 (2009)); therefore, the Board remanded the issue of TDIU for initial
development, including providing the Veteran with a VA examination.  The Board finds that there has been substantial compliance with the directives of the January 2015 remand.  An April 2015 VA general examination report and an April 2015 VA audiometric examination report both reflect the VA examiners reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  As such, an additional remand to comply with the January 2015 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities for any period.    


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and
 (5) effective date of the disability.  

A January 2015 VCAA notice letter substantially satisfied the provisions of 38 U.S.C.A. § 5013(a).  In this letter, the RO informed the Veteran of the evidence generally needed to support the TDIU claim, what actions were needed to undertake, how VA would assist in developing the claim, and the information required by Dingess.  The notice letter specifically included notice that the evidence must show that service connected disabilities prevent one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU.  The January 2015 VCAA notice letter also attached a VA Form 21-8940 (discussed below), which solicited specific information needed to substantiate a claim for TDIU.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding the duty to assist, the January 2015 VCAA notice letter included a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for the Veteran to submit.  To date, this information has not been received by VA.  Courts have held that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, as the Veteran has failed to submit VA Form 21-8940, VA's duty to assist him in the development of this matter is met.

The Veteran also received two VA examinations in April 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends generally he is unable to sustain any form of substantially gainful employment due to service-connected disabilities.  Specifically, in an October 2010 notice of disagreement, the Veteran asserted that the 
service-connected back disability prevented employment during 2006.  

Initially, the Board will address the relevant period on appeal.  A review of the procedural history reflects that the issue of entitlement to TDIU originated from an August 28, 2006 claim.  As such, the period relevant to the appeal begins on that date.  From August 28, 2006 to November 8, 2006, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met as no one service-connected disability was rated at 60 percent or more.  In the alternative, the combined schedular disability rating for all service-connected disabilities was 50 percent, which is less than the 70 percent threshold required under 38 C.F.R. § 4.16(a).  

From November 8, 2006 forward, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  For the period from November 8, 2006 forward, the combined schedular disability rating is at least 70 percent, which includes the following disabilities: degenerative disc disease, right lower extremity radiculopathy, left lower extremity radiculopathy, tinnitus, right region ilioinguinal nerve entrapment, right ear hearing loss, and a hernia scar.  As the Veteran has had a single disability rated 40 percent or more (degenerative disc disease), and as the combined schedular disability rating was at least 70 percent, the eligibility requirements of 38 C.F.R. § 4.16(a) from November 8, 2006 forward have been met. 

Next, the Board must address the date on which the Veteran first stopped working at a full-time, substantially gainful job.  Having reviewed all the evidence of record, the Board finds the evidence is at least in equipoise that the Veteran first became unemployed in 2006.  While the Veteran has failed to submit a VA Form 21-8940 "Veteran's Application for Increased Compensation Based on Unemployability," various lay statements assert unemployment beginning in approximately 2006.  See October 2007 VA examination report; see also December 2008 VA examination report.  Specifically, in an October 2010 notice of disagreement, Veteran contended that the service-connected back disability prevented employment during 2006. 

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the 
service-connected disabilities for any period.  

At a November 2006 spine examination, the VA examiner noted the Veteran was recovering from recent back surgery, and still had difficulties with perform physical activities, like climbing stairs.  No opinion on the ability to work was rendered.  

 At an October 2007 VA examination, the Veteran reported working in retail sales and as an importer and exporter "for a while."  See October 2007 VA examination report.  The VA examiner noted the Veteran conveyed an unspecific work history.  No opinion on the ability to work was rendered.  
 
During the December 2008 VA examination, the Veteran reported working in retail sales until June 2006.  The Veteran also reported the ability to feed, bathe, drive, swim, and the inability to work or go back to school proximately due to 
service-connected bilateral radiculopathy and the service-connected back disability.   Upon examination, the VA examiner noted severe functional limitation as to the spine.  No opinion on the ability to work was rendered.  

A March 2012 letter reflects acceptance into the Florida Agricultural and Mechanical University.  

During an October 2012 VA examination, the Veteran reported employment in retail sales until 2006, independence with all activities of daily life except for dressing, and difficulties with prolonged standing, sitting, and driving.  The Veteran also conveyed he was currently pursuing an online associate's degree.  Upon examination the VA examiner noted functional limitations as to walking, twisting, lifting, and carrying.  The VA examiner opined that the service-connected back disability manifested as "moderate functional limitation," while the
service-connected right lower radiculopathy disability manifested as "mild functional limitation."  See October 2012 VA examination report.    

Information from the VA Vocational Rehabilitation Program dated January 27, 2015 reflects the Veteran was enrolled in and pursuing a training program at the University of West Florida in the Management Information Systems field, and was found suitable for employment in November 2008.  

At an April 2015 VA audiometric examination, the Veteran reported difficulty hearing conversations, especially with noise.  The VA examiner opined that the service-connected right ear hearing loss impacted ordinary conditions of daily life because hearing loss symptoms affected "problems with conversations, especially noise."  See April 2015 VA audiometric examination report.  The VA examiner also opined that the service-connected tinnitus did not impact the ability to work.  

At a second April 2015 VA examination, the Veteran reported currently attending school full-time, the ability to perform the activities of daily life, including walking 100 yards between the classroom and parking lot and yardwork, and the inability to participate in sports proximately due to the service-connected back disability.  The Veteran stated he was able to "handle a sedentary job," and was determined to finish the associate's degree.  Upon examination, the VA examiner noted the service-connected disabilities affected the ability to lift more than six pounds.  The VA examiner opined the hernia scar manifested as mild functional impairment, bilateral radiculopathy manifested as moderate functional impairment, right ilioinguinal nerve impairment manifested as mild functional impairment, and back disability manifested as moderate functional impairment.  The VA examiner also opined that, despite the service-connected disabilities, the Veteran was capable of sedentary employment and light duty activities.  The VA examiner reasoned that the service-connected disabilities, while limiting major activities, allowed for sedentary employment and light duty activities.   

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain (secure) or maintain (follow) substantially gainful employment for any period.  The degree of occupational and functional impairment caused by the service-connected disabilities have been analyzed in a combined schedular rating of at least 50 percent from August 28, 2006 to November 8, 2006, and at least 70 percent from November 8, 2006.  Notably, at the April 2015 VA examination, the Veteran stated he was able to perform sedentary work.  Also, no examiner has opined the Veteran is unemployable due to the service-connected disabilities.  The evidence of record demonstrates the Veteran is currently enrolled in the VA Vocational Rehabilitation Program, indicating a likely ability to work with retraining, and in November 2008 employment was found to be "feasible."  The failure to submit VA Form 21-8940 has also precluded potentially favorable evidence as a completed form could have allowed for verification of the Veteran's work status.  See Wood, 1 Vet. App at 193 (noting that the duty to assist is not a one-way street).  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria, including 
38 C.F.R. § 4.16 (b) referral, for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

A TDIU is denied.   


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


